Citation Nr: 1436564	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-48 695	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service connected disabilities.  


REPRESENTATION

The Veteran represented by:    North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to February 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Winston-Salem, North Carolina now has jurisdiction of the file.  

The appeal of the Veteran originally included claims for service connection for hemorrhoids.  In a rating decision in February 2011, the RO granted service connection for hemorrhoids.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for hemorrhoids.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

In a December 2008 statement, the Veteran stated that the medications prescribed for his service connected low back disability also caused light headiness, dizziness, and drowsiness on a daily basis.  

The issues of service connection for vertigo (light headiness/dizziness) and service connection for fatigue disability, to include as secondary to medications for service connected disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The file reveals the Veteran has filed for disability benefits from the Social Security Administration.  The Board finds that the RO has not met its duty to assist the Veteran in obtaining these records.  Instead of directly obtaining the records from the Social Security Administration as required by regulation, 38 C.F.R. § 3.159 (c) (2), the RO asked the Veteran to submit any records from the Social Security Administration that he had in his possession.  VA, not the Veteran, is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate a claim  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the Social Security Administration records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Additionally the VA examination is inadequate because it did not address whether the Veteran's right hip disability has been aggravated by a service connected disability.  Therefore, a new examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain all records related to the Veteran's claim for benefits including all medical record and copies of all adjudications. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain all VA treatment records of the Veteran at the San Diego, CA VAMC and associated outpatient clinics including the clinic in Oceanside, CA, and the Fayetteville, North Carolina VAMC and associated outpatient clinics including the clinic in Jacksonville, NC, from February 2011 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

3.  Schedule the Veteran for an examination to address the nature and etiology of his right hip disability.  All necessary tests must be conducted.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right hip disability has been aggravated by a service-connected disability to include his service-connected back disability. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

4.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



